DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 02/02/2021. Claims 1-20 are currently pending with claims 1-5, 7-8, 10, 12-15, and 17 amended.

Response to Arguments
Applicant's arguments filed in the response 02/02/2021, with respect to the art rejections, have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “… the another aperture includes a first aperture …” in lines 2-3. It is unclear how, seemingly,  a singular aperture in “the another aperture” includes a first aperture which would be more than the one/another aperture. The another aperture will be interpreted as --at least one other aperture-- throughout the claims.
Claim 2 recites the limitation “… the first channel region of the second aperture …” and “… the second channel region of the first aperture …”. It seems the first channel region and second channel region were reversed and it is unclear what is being claimed. These limitations will be interpreted as --the second channel region of the second aperture-- and --the first channel region of the first aperture--.
Claim 3 recites the limitation "… the pressure on the external surface …" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 12 recites the limitation(s) "… the at least one aperture includes a fourth aperture and the another aperture includes a third aperture… " in lines 2-3 of claim 7 and “… the at least one aperture includes a sixth aperture and the another aperture includes a fifth aperture…” in lines 2-3 of claim 12. It is unclear if 1-2 and 1-4 apertures are inherently required or if the claim is a species of the generic claim 1.
Claim 7 recites the limitation “… the another aperture includes a third aperture …” in lines 2-3. It is unclear how, seemingly, a singular aperture in “the another aperture” includes a third aperture which would be more than the one/another aperture. The another aperture will be interpreted as --at least one other aperture-- throughout the claims.
Claim 7 recites the limitation “… the first channel region of the fourth aperture …” and “… the second channel region of the third aperture …”. It seems the first channel region and second channel region were reversed and it is unclear what is being claimed. These limitations will be interpreted as --the second channel region of the fourth aperture-- and --the first channel region of the third aperture--.
Claim 9 recites the limitation "… the pressure on the external surface …" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “… the another aperture includes a fifth aperture …” in lines 2-3. It is unclear how, seemingly, a singular aperture in “the another aperture” includes a fifth aperture which would be more than the one/another aperture. The another aperture will be interpreted as --at least one other aperture-- throughout the claims.
Claim 13 recites the limitation "… the flow modifier is provided on the surface of the first wall upstream of, and adjacent, the fifth aperture …" in lines 1-2. It is unclear how the flow modifier, introduced to the at least one aperture and which includes the sixth aperture, can be located relative to the fifth aperture which is related to the another aperture. This will be interpreted as being upstream of the sixth aperture.
Claim 15 recites the limitation “… each row of flow modifiers adjacent a respective aperture in the fifth row of apertures and/or the sixth row of apertures…”. It is unclear how the flow modifier(s), introduced to the at least one aperture and which includes the sixth aperture, can be located relative to the fifth aperture(s) which is related to the another aperture. 
Claims 2-6 are indefinite based on their dependency on claim 2.
Claims 8-11 are indefinite based on their dependency on claim  7.
Claims 13-17 are indefinite based on their dependency on claim  12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “… the another aperture includes a first aperture …” which is not further limiting and seems to expand the claim from one aperture to more than one apertures.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,757,974 to Propheter-Hinckley et al. (Propheter-Hinckley).
In Reference to Claim 1
Propheter-Hinckley discloses a component (32) for a gas turbine engine (10), comprising: 
a first wall (Fig. 4: 40) defining an exterior surface (of 40) of the component; 
a second wall (54), arranged such that a coolant channel (Fig. 3: 34A) is defined by a space between the first and second walls; and 
a plurality of apertures (Fig. 4: 60, 62) provided through the first wall to connect the coolant channel to the exterior surface of the component (see Fig. 4); 
wherein, adjacent at least one aperture (60, middle) of the plurality of apertures, the coolant channel comprises 
a flow modifier (64) configured to locally change a second pressure of coolant flowing in the coolant channel in a second channel region (region of 60, middle) of the at least one aperture such that the second pressure is different than a first pressure in a first channel region (region of 60, top) of the coolant channel adjacent another aperture (Fig. 4: 62) of the plurality apertures (functional limitation*).
*Regarding the claimed limitation: “… a flow modifier configured to locally change a second pressure of coolant flowing in the coolant channel in a second channel region of the at least one aperture such that the second pressure is different than a first pressure in a first channel region of the coolant channel adjacent another aperture of the plurality apertures …”
	It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Propheter-Hinckley teaches substantially identical structure as the claimed invention, Claim 1 is rejected as anticipated.
In Reference to Claim 2
Propheter-Hinckley discloses a component according to claim 1, wherein: 
the at least one aperture includes a second aperture (Fig. 4: 60, middle) and 
the another aperture includes a first aperture (Fig. 4: 62); 
the first aperture is arranged downstream from the second aperture in a direction of flow of the coolant (see Fig. 4); and 
the flow modifier (64) is provided within the coolant channel on a surface of the first wall (40), upstream of, and adjacent, the second aperture (60, middle) such that the pressure of coolant flowing in the coolant channel in the first channel region of the second aperture is lower than the pressure of coolant flowing in the coolant channel in the second channel region of the first aperture (functional limitation).
Additionally, see note in claim 1 above regarding functional limitations.
In Reference to Claim 3
Propheter-Hinckley discloses a component according to claim 2, wherein: 
said first aperture is one of a first row of apertures (Fig. 5A: 62) and 
said second aperture is one of a second row of apertures (Fig. 5A: 60, middle), 
the first row of apertures arranged downstream from the second row of apertures in the direction of flow of coolant (see Fig. 4); and 
the flow modifier (64) is provided within the coolant channel on the surface of the first wall upstream of, and adjacent, each of the apertures in the second row of apertures (see Fig. 4).
In Reference to Claim 4
Propheter-Hinckley discloses a component according to claim 2, wherein: the first and second apertures open (Fig. 4) on the exterior surface of the component (32) in first and section second regions (regions of holes 62 and 60), respectively; and wherein the component is configured such that in use the pressure on the external surface in the first region is higher than in the second region (functional limitation).
Additionally, see note in claim 1 above regarding functional limitations.
In Reference to Claim 12
Propheter-Hinckley discloses a component according to claim 1, wherein: 
the at least one aperture includes a sixth aperture (Fig. 5A: 60, middle and lowermost for instance) and the another aperture includes a fifth aperture (Fig. 4: 62 and uppermost for instance), 
the fifth aperture is separated from the sixth aperture in a direction transverse (Fig. 5A: direction bottom to top for instance) to the direction of the flow of coolant (Fig. 4: flow direction as indicated by arrows); and 
the flow modifier (64) is provided within the coolant channel such that the pressure of the coolant flowing in the coolant channel in the first channel region of the fifth aperture is lower than the pressure of the coolant in the coolant channel in the second channel region of the sixth aperture (functional limitation).
Additionally, see note in claim 1 above regarding functional limitations.
In Reference to Claim 13
Propheter-Hinckley discloses a component according to claim 12, wherein the flow modifier (Fig. 4: 64) is provided on the surface of the first wall (40) upstream of, and adjacent, the fifth aperture (interpreted as the 6th aperture 60, middle, see 112 rejection above).
In Reference to Claim 15
Propheter-Hinckley discloses a component according to claim 12, wherein: 
said fifth aperture is one of a fifth row of apertures (Fig. 5A: 62, and uppermost two holes for instance) and said sixth aperture is one of a sixth row of apertures (Fig. 5A: 60, middle and lowermost 2 holes for instance), 
the fifth row of apertures separated from the six row of apertures in a direction transverse (Fig. 5A: direction bottom to top for instance) to the direction of flow of the coolant (Fig. 4: flow direction as indicated by arrows); and 
a row of flow modifiers (64) is provided within the coolant channel, each row of flow modifiers adjacent a respective aperture in the sixth row of apertures (Fig. 5A).
In Reference to Claim 16
Propheter-Hinckley discloses a component according to claim 12, wherein the fifth and sixth apertures open on the exterior surface (fig. 4) of the component (32) in fifth and sixth regions (regions of holes 62 and 60), respectively; wherein the component is configured such that in use the pressure on the external surface in the sixth region is higher than in the fifth region (functional limitation).
Additionally, see note in claim 1 above regarding functional limitations.
In Reference to Claim 17
Propheter-Hinckley discloses a component according to claim 15, wherein 
the component is an aerofoil blade or vane (32), comprising an aerofoil leading edge (36), an aerofoil trailing edge (42) and an aerofoil suction side (40S); 
the first wall (40) defines at least part of the exterior surface of the suction side of the component (Fig. 4); and 
the sixth aperture and/or sixth row of apertures (Fig. 5A: 60, middle) is closer to the aerofoil leading edge than the fifth aperture and/or fifth row of apertures (62), respectively.
In Reference to Claim 18
Propheter-Hinckley discloses a component according to claim 1, wherein 
the flow modifier (64B, 64C) has a cross-section in a direction transverse to the local direction of flow of the coolant (Figs. 6A, 7A relative to flow in 4) that is one of 
a square, 
a rectangle (Fig. 6A), 
a triangle (in a cross-section, not shown, of 64C, Fig. 7A,) and
aerodynamically profiled (64C, Fig. 7A, as rounded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,757,974 to Propheter-Hinckley et al. (Propheter-Hinckley) in view of US Patent Application Publication 2017/0167268 to Bunker (Bunker).
In Reference to Claim 7
Propheter-Hinckley discloses a component according to claim 1, wherein: 
the at least one aperture includes a fourth aperture (Fig. 4: 60, middle) and 
the another aperture includes a third aperture (Fig. 4: 62); 
the third aperture is arranged downstream from the fourth aperture in a direction of flow of the coolant (see Fig. 4). 
Propheter-Hinckley lacks: “… the flow modifier is provided within the coolant channel, downstream of, and adjacent, the fourth aperture such that the pressure of coolant flowing in the coolant channel in the first channel region of the fourth aperture is higher than the pressure of the coolant in the coolant flowing channel in the second channel region of the third aperture …”.
	Bunker is also related to a cooled gas turbine engine component (78), as the claimed invention, and teaches wherein a flow modifier (130) is provided within a coolant channel (Fig, 4: of 120 with cooled surface 122), downstream of (Fig. 4 relative to flow C), and adjacent, an aperture (150).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Propheter-Hinckley wherein the flow modifier is arranged downstream of the aperture, as taught by Bunker, so as to alter and direct cooling flow going into the aperture and having an art known alternative to positioning flow modifiers relative to cooling apertures (Bunker paragraph [0036]-[0037],[0034]).
Regarding the claimed limitation: “… such that the pressure of coolant flowing in the coolant channel in the first channel region of the fourth aperture is higher than the pressure of the coolant in the coolant flowing channel in the second channel region of the third aperture …”
	It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Propheter-Hinckley, as modified, teaches substantially identical structure as the claimed invention, Claim 7 is rejected as obvious.
In Reference to Claim 8
Propheter-Hinckley, as modified by Bunker, discloses a component according to claim 7, wherein: 
said third aperture is one of a third row of apertures (Propheter-Hinckley Fig. 5A: 62) and 
said fourth aperture is one of a fourth row of apertures (Propheter-Hinckley Fig. 5A: 60, middle), 
the third row of apertures arranged downstream from the fourth row of apertures in the direction of flow of coolant (Propheter-Hinckley see Fig. 4); and 
the flow modifier is provided within the coolant channel downstream of (as taught by Bunker), and adjacent, each of the apertures in the fourth row of apertures (Propheter-Hinckley see Fig. 4).
In Reference to Claim 9
Propheter-Hinckley, as modified by Bunker, discloses a component according to claim 7, wherein the third and fourth apertures open on the exterior surface of the component (Propheter-Hinckley Fig. 4: 40) in third and fourth regions (Propheter-Hinckley regions of holes 62 and 60), respectively; wherein the component is configured such that in use the pressure on the external surface in the fourth region is higher than in the third region (functional limitation).
Additionally, see note in claim 7 above regarding functional limitations.
In Reference to Claim 10
Propheter-Hinckley, as modified by Bunker, discloses a component according to claim 8, wherein: 
the component is an aerofoil blade or vane (Propheter-Hinckley: 32), comprising
an aerofoil leading edge (Propheter-Hinckley: 36), an aerofoil trailing edge (Propheter-Hinckley: 42), and an aerofoil suction side (Propheter-Hinckley: 40S);
the first wall (Propheter-Hinckley: 40) defines at least part of the exterior surface of the suction side of the component (Propheter-Hinckley: Fig. 4); and 
the fourth aperture and/or fourth row of apertures (Propheter-Hinckley Fig. 5A: 60, middle) is closer to the aerofoil leading edge than the third aperture and/or third row of apertures (Propheter-Hinckley: 62), respectively.
In Reference to Claim 11
Propheter-Hinckley, as modified by Bunker, discloses a component according to claim 10, wherein the component is configured such that, in the region of the third and fourth apertures (Propheter-Hinckley: of 62), the direction of flow of coolant (Propheter-Hinckley: Fig. 4) is in a direction from the aerofoil leading edge (Propheter-Hinckley: 36) to the aerofoil trailing edge (Propheter-Hinckley: 42).
In Reference to Claim 14
Propheter-Hinckley discloses a component according to claim 12, except, wherein the flow modifier is provided downstream of, and adjacent, the sixth aperture.
Bunker is also related to a cooled gas turbine engine component (78), as the claimed invention, and teaches wherein a flow modifier (130) is provided within a coolant channel (Fig, 4: of 120 with cooled surface 122), downstream of (Fig. 4 relative to flow C), and adjacent, an aperture (150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Propheter-Hinckley wherein the flow modifier is arranged downstream of the aperture, as taught by Bunker, so as to alter and direct cooling flow going into the aperture and having an art known alternative to positioning flow modifiers relative to cooling apertures (Bunker paragraph [0036]-[0037],[0034]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,757,974 to Propheter-Hinckley et al. (Propheter-Hinckley) in view of US Patent 9,062,560 to Hayford et al. (Hayford).
In Reference to Claim 19
Propheter-Hinckley discloses a gas turbine engine (10) comprising:
an engine core comprising a turbine (18), a compressor (14), and a core shaft connecting the turbine to the compressor (Fig. 1 connecting 18 and 14, not labeled); 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades (section 12); and 
at least one component according to claim 1 (32, see claim 1 above). 
Propheter-Hinckley lacks: “… a gas turbine engine for an aircraft … and … a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft …”.
Hayford is also related to a gas turbine engine (20) for an aircraft (turbofans predictably used on aircraft, col 3, ll 23-31) with vanes (44) or blades (structures adjacent 44, not labeled) disposed throughout the gas turbine engine, as the claimed invention, and teaches a fan located (22) upstream of the engine core (24, 26, 28), the fan comprising a plurality of fan blades (42); and a gearbox (48) that receives an input from the core shaft (40) and outputs drive to the fan (22) so as to drive the fan at a lower rotational speed (col 3, ll 35-42) than the core shaft (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the gas turbine engine of Propheter-Hinckley, to be disposed on an aircraft, and have a gearbox that drives the fan at a lower speed as taught by Hayford, so as to control the thrust and speed of the fan as built into the engine and control speed of an aircraft (Hayford: col 3, ll 33-42).
In Reference to Claim 20
Propheter-Hinckley, as modified by Hayford, discloses a the gas turbine engine according to claim 19, wherein: the turbine (Hayford: 46) is a first turbine, the compressor (Hayford: 44) is a first compressor, and the core shaft (Hayford: 40) is a first core shaft; the engine core (Hayford: 24, 26, 28) further comprises a second turbine (Hayford: 54), a second compressor (Hayford: 52), and a second core shaft (Hayford: 50) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed (Hayford: high spool, see col 3, ll 43-49) than the first core shaft (Hayford: 40, low spool).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to the subject matter in claims 5, the prior art Propheter-Hinckley does not teach “… the first aperture and/or first row of apertures is closer to the aerofoil leading edge than the second aperture and/or second row of apertures, respectively …” and it is not obvious to modify the prior art have this configuration.
Claim 6 would be allowable based on their dependency on claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the use of flow modifiers and adjacent outflow apertures and turbine engines with core and fans sections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747